DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2021 has been entered.

Response to Arguments
Applicant's arguments filed 07/28/2021have been fully considered but they are not persuasive.
Regarding claim 1, Applicant has submitted that the newly-amended claim limitation are not shown by the prior art reference Kang.  Upon further review of the Applicant’s arguments and the newly-revised claim limitations, the Examiner is in the opinion that claim 1 as amended shares the a similar scope as to what was previously presented.  Therefore, the Examiner respectfully disagrees with the Applicant and assert that the Kang reference still reads on the claimed invention of claim 1 as currently presented. Kang teaches the claimed invention of claim 1 as shown below:
[Currrent Rejections of claim 1]
acquiring, by a user equipment (UE), from a base station, a configuration for a resource set including a resource set identifier, information for at least one CSI-RS resource, and repetition information (Figure 6; Par. 0151, 0157, 0163; noted UE receives, from a base station, CSI related configuration information to include at least CSI-RS resource information identified by a CSI-RS resource ID, CSI resource set list and repetition parameter.), 
wherein a number of the at least one CSI-RS resource is up to a maximum number of CSI-RS resources per resource set (Table 4; noted CSI resource set defined in Table 4 as 1 to maxNrofNZP-CSI-RS-ResourcePerSet.), and 
wherein the repetition information is set as either on or off  (Par. 0463; noted in Table 4, the parameter repetition is a parameter indicative of whether to repeatedly transmit the same beam, and indicates whether repetition is set to "ON" or "OFF" for each NZP CSI-RS resource set.); 
acquiring, by the UE from, the base station, a at least one CSI-RS resource configuration including a CSI-RS resource identifier (Figure 6; Par. 0151, 0157, 0163; noted UE receives, from a base station, CSI related configuration information to include at least CSI-RS resource information identified by a CSI-RS resource ID.), information for a number of CSI-RS ports (Par. 0177; In Table 6, a density (D) indicates a density of CSI-RS resources measured in a RE/port/physical resource block (PRB), and nrofPorts indicates the number of antenna ports.), and information for an orthogonal frequency division multiplexing (OFDM) symbol for the CSI-RS (Table 6; Par. 0165, 0235, 0274; noted when the parameter repetition in Table 4 is set to "OFF", a UE does not assume that a NZP CSI-RS resource(s) in a resource set is transmitted to the same DL spatial domain transmission filter and the same Nrofports in all symbols.), 
wherein the at least one CSI-RS resource configuration is associated with the at least one CSI-RS resource within the configuration for the resource set (Figure 6; Par. 0151, 0157, 0163; noted UE receives, from a base station, CSI related configuration information to include at least CSI-RS resource information identified by a CSI-RS resource ID and further includes information regarding the number of CSI-RS ports, and OFDM symbol for the CSI-RS.  The information included in the CSI related configuration information shows the association with the CSI-RS resource.), and
wherein in case that the repetition information is on,
the at least one CSI-RS resource within the resource set is associated with a same number of ports, the same number of ports being 1 or 2 (Par. 0249; noted If the UE receives CSI-ReportConfig in which reportQuantity is set to "cri-RSRP" or "none" and, CSI-ResourceConfig for channel measurement (higher layer parameter "resourcesForChannelMeasurement") does not include higher layer parameter "trs-Info' but includes NZP-CSI-RS-ResourceSet" which is set to higher layer parameter "repetition" (repetition=ON), the UE may be composed of a port of the same number (1-port or 2-port), which includes higher layer parameter "nrofPorts" for all CSI-RS resources in the NZP-CSI-RS-ResourceSet.) 
the at least one CSI-RS resource within the resource set is associated with different OFDM symbols (Par. 0241, 0274; noted when repetition is set to "ON" for a CSI-RS resource set, a plurality of CSI-RS resources is repeatedly used via the same Tx beam, and, when repetition is set to "OFF" for the CSI-RS resource and
the at least one CSI-RS resource within the resource set is associated with a same beam (Par. 0274; noted when repetition is set to "ON" for a CSI-RS resource set, a plurality of CSI-RS resources is repeatedly used via the same Tx beam.); and 
transmitting, to the base station, channel state information (CSI) based on the configuration for the resource set (Par. 0178; noted the UE reports the measured CSI to the base station (S630).).

	In the rejection of claim 1, the Examiner has relied upon subject matter that was previously determined as being supported by the provisional applications of Kang (i.e. KangPRO1 and Kang PRO2 as identified by the Applicant) and has not cited new paragraphs for the rejections.  However, the Examiner respectfully re-iterates that the Technical Solution/Proposal of this ‘243 is based upon already established standards/procedures that are mentioned in the prior sections.  The Technical Solution/Proposal in pages 4-7 are incorporated into the solution proposed by the paper.  In a given example, RAN agreements in page 4 of Kang ‘243 shows RS setting may include RS resource sets of K resources which is incorporated into the Technical Solution/Proposal in pages 4-7.  Thus,  although the Examiner may mainly refer to Section 3 in this discussion, the prior sections of ‘243 should also be considered as some of the subject matter in the non-provisional application of Kang is also discussed.  
	Given the current rejections and having the additional reasoning as presented above, Kang reference is considered as prior art and therefore, the teaches the claimed subject matter as presented in the claims.
	Regarding claims 3-6, 8-11, 13-16 and 18-20, Applicant submits the same arguments as already presented with respect to claim 1.  Thus, the same reasoning has been applied to these claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8-11, 13-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang et al. (US 2019/0058517; hereinafter Kang).

Regarding claim 1, Kang shows a method (Figure 6 shows a method of receiving CSI-RS in a system.) for receiving a channel state information reference signal (CSI-RS) in a communication system, the method comprising: 
acquiring, by a user equipment (UE), from a base station, a configuration for a resource set including a resource set identifier, information for at least one CSI-RS resource, and repetition information (Figure 6; Par. 0151, 0157, 0163; noted UE receives, from a base station, CSI related configuration information to include at least CSI-RS resource information identified by a CSI-RS resource ID, CSI resource set list and repetition parameter.), 

wherein the repetition information is set as either on or off  (Par. 0463; noted in Table 4, the parameter repetition is a parameter indicative of whether to repeatedly transmit the same beam, and indicates whether repetition is set to "ON" or "OFF" for each NZP CSI-RS resource set.); 
acquiring, by the UE from, the base station, a at least one CSI-RS resource configuration including a CSI-RS resource identifier (Figure 6; Par. 0151, 0157, 0163; noted UE receives, from a base station, CSI related configuration information to include at least CSI-RS resource information identified by a CSI-RS resource ID.), information for a number of CSI-RS ports (Par. 0177; In Table 6, a density (D) indicates a density of CSI-RS resources measured in a RE/port/physical resource block (PRB), and nrofPorts indicates the number of antenna ports.), and information for an orthogonal frequency division multiplexing (OFDM) symbol for the CSI-RS (Table 6; Par. 0165, 0235, 0274; noted when the parameter repetition in Table 4 is set to "OFF", a UE does not assume that a NZP CSI-RS resource(s) in a resource set is transmitted to the same DL spatial domain transmission filter and the same Nrofports in all symbols.), 
wherein the at least one CSI-RS resource configuration is associated with the at least one CSI-RS resource within the configuration for the resource set (Figure 6; Par. 0151, 0157, 0163; noted UE receives, from a base station, CSI related configuration information to include at least CSI-RS resource information identified by a CSI-RS resource ID and further includes information regarding the number of CSI-RS ports, and OFDM symbol for the CSI-RS.  The and
wherein in case that the repetition information is on,
the at least one CSI-RS resource within the resource set is associated with a same number of ports, the same number of ports being 1 or 2 (Par. 0249; noted If the UE receives CSI-ReportConfig in which reportQuantity is set to "cri-RSRP" or "none" and, CSI-ResourceConfig for channel measurement (higher layer parameter "resourcesForChannelMeasurement") does not include higher layer parameter "trs-Info' but includes NZP-CSI-RS-ResourceSet" which is set to higher layer parameter "repetition" (repetition=ON), the UE may be composed of a port of the same number (1-port or 2-port), which includes higher layer parameter "nrofPorts" for all CSI-RS resources in the NZP-CSI-RS-ResourceSet.) 
the at least one CSI-RS resource within the resource set is associated with different OFDM symbols (Par. 0241, 0274; noted when repetition is set to "ON" for a CSI-RS resource set, a plurality of CSI-RS resources is repeatedly used via the same Tx beam, and, when repetition is set to "OFF" for the CSI-RS resource set, different CSI-RS resources are transmitted via different Tx beams.  At least one CSI-RS resource in the NZP-CSI-RS-ResourceSet may be transmitted via a different OFDM symbol.); and
the at least one CSI-RS resource within the resource set is associated with a same beam (Par. 0274; noted when repetition is set to "ON" for a CSI-RS resource set, a plurality of CSI-RS resources is repeatedly used via the same Tx beam.); and 

Regarding claim 3, Kang shows wherein information for a frequency band is further included in the at least one CSI-RS resource configuration, and wherein the information for the frequency band is for a wideband or a partial band CSI-RS (Par. 0428, 0432; noted support for CSI reporting for supporting wideband and sub-band frequency granularity.).
Regarding claim 4, Kang shows wherein information for a code-division multiplexing (CDM) type is further included in the at least one CSI-RS resource configuration, and wherein the information for the CDM type indicates a CDM value as one of 1, 2, 4, or 8 (Table 6 shows information for cdm-Type values.). 
Regarding claim 5, Kang shows wherein information for a power offset of a physical downlink shared channel resource element (PDSCH RE) to a non-zero power CSI-RS resource element (NZP CSI-RS RE) are further included in the at least one CSI-RS resource configuration (Par. 0522; noted the UE applies the Qin_LR threshold to the L1-RSRP measurement obtained for a CSI-RS resource after scaling a respective CSI-RS reception power with a value provided by higher layer parameter powerControlOffsetSS.) and a scrambling identifier (ID) are further included in the CSI-RS resource configuration (Par. 0172-074; noted higher-layer parameter scramblingID.). 
Regarding claim 6, Kang shows a method (Figure 6 shows a method of transmitting CSI-RS in a system.) for transmitting a channel state information reference signal (CSI-RS) in a communication system, the method comprising: 
at least one CSI-RS resource configuration including a CSI-RS resource identifier (Figure 6; Par. 0151, 0157, 0163; noted UE receives, from a base station, CSI related configuration information to include at least CSI-RS resource information identified by a CSI-RS resource ID), information for a number of CSI-RS ports (Par. 0177; In Table 6, a density (D) indicates a density of CSI-RS resources measured in a RE/port/physical resource block (PRB), and nrofPorts indicates the number of antenna ports.), and information for an orthogonal frequency division multiplexing (OFDM) symbol for the CSI-RS (Table 6; Par. 0165, 0235, 0274; noted when the parameter repetition in Table 4 is set to "OFF", a UE does not assume that a NZP CSI-RS resource(s) in a resource set is transmitted to the same DL spatial domain transmission filter and the same Nrofports in all symbols.); 
transmitting, by the base station, to the UE, a configuration for a resource set including a resource set identifier, information for at least one CSI-RS resource within the resource set, and repetition information (Figure 6; Par. 0151, 0157, 0163; noted UE receives, from a base station, CSI related configuration information to include at least CSI-RS resource information identified by a CSI-RS resource ID, CSI resource set list and repetition parameter.), 
wherein a number of the at least one CSI-RS resource is up to a maximum number of CSI-RS resources per resource set (Table 4; noted CSI resource set defined in Table 4 as 1 to maxNrofNZP-CSI-RS-ResourcePerSet.), and 
wherein the repetition information is set as either on or off  (Par. 0463; noted in Table 4, the parameter repetition is a parameter indicative of whether to repeatedly transmit the same beam, and indicates whether repetition is set to "ON" or "OFF" for each NZP CSI-RS resource set.); 
the at least one CSI-RS resource configuration is associated with the at least one CSI-RS resource within the configuration for the resource set (Figure 6; Par. 0151, 0157, 0163; noted UE receives, from a base station, CSI related configuration information to include at least CSI-RS resource information identified by a CSI-RS resource ID and further includes information regarding the number of CSI-RS ports, and OFDM symbol for the CSI-RS.  The information included in the CSI related configuration information shows the association with the CSI-RS resource.), and
wherein in case that the repetition information is on,
the at least one CSI-RS resource within the resource set is associated with a same number of ports, the same number of ports being 1 or 2 (Par. 0249; noted If the UE receives CSI-ReportConfig in which reportQuantity is set to "cri-RSRP" or "none" and, CSI-ResourceConfig for channel measurement (higher layer parameter "resourcesForChannelMeasurement") does not include higher layer parameter "trs-Info' but includes NZP-CSI-RS-ResourceSet" which is set to higher layer parameter "repetition" (repetition=ON), the UE may be composed of a port of the same number (1-port or 2-port), which includes higher layer parameter "nrofPorts" for all CSI-RS resources in the NZP-CSI-RS-ResourceSet.) 
the at least one CSI-RS resource within the resource set is associated with OFDM symbols (Par. 0241, 0274; noted when repetition is set to "ON" for a CSI-RS resource set, a plurality of CSI-RS resources is repeatedly used via the same Tx beam, and, when repetition is set to "OFF" for the CSI-RS resource set, different CSI-RS resources are transmitted via different Tx beams.  At least one CSI-RS resource in the NZP-CSI-RS-ResourceSet may be transmitted via a different OFDM symbol.); and
the at least one CSI-RS resource within the resource set is associated with a same beam (Par. 0274; noted when repetition is set to "ON" for a CSI-RS resource set, a plurality of CSI-RS resources is repeatedly used via the same Tx beam.); and 
receiving, from the UE, channel state information (CSI) based on the configuration for the resource set (Par. 0178; noted the UE reports the measured CSI to the base station (S630).).
	Regarding claims 8, 9 and 10, these claims are rejected based on the same reasoning as presented in the rejection of claims 3, 4 and 5, respectively.
Regarding claim 11, Kang shows a user equipment (UE) (Figure 6 shows a UE performing in part the method disclosed.) for receiving a channel state information reference signal (CSI-RS) in a communication system, the UE comprising: 
a transceiver; and a controller coupled with the transceiver (Figure 22 shows the UE to include a transceiver coupled to a processor.) and configured to: 
acquire, from a base station, a configuration for a resource set including a resource set identifier, information for at least one CSI-RS resource, and repetition information (Figure 6; Par. 0151, 0157, 0163; noted UE receives, from a base station, CSI related configuration information to include at least CSI-RS resource information identified by a CSI-RS resource ID, CSI resource set list and repetition parameter.), 
wherein a number of the at least one CSI-RS resource is up to a maximum number of CSI-RS resources per resource set (Table 4; noted CSI resource set defined in Table 4 as 1 to maxNrofNZP-CSI-RS-ResourcePerSet.), and 
wherein the repetition information is set as either on or off  (Par. 0463; noted in Table 4, the parameter repetition is a parameter indicative of whether to repeatedly transmit the same 
acquire, from the base station, at least one CSI-RS resource configuration including a CSI-RS resource identifier (Figure 6; Par. 0151, 0157, 0163; noted UE receives, from a base station, CSI related configuration information to include at least CSI-RS resource information identified by a CSI-RS resource ID.), information for a number of CSI-RS ports (Par. 0177; In Table 6, a density (D) indicates a density of CSI-RS resources measured in a RE/port/physical resource block (PRB), and nrofPorts indicates the number of antenna ports.), and information for an orthogonal frequency division multiplexing (OFDM) symbol for the CSI-RS (Table 6; Par. 0165, 0235, 0274; noted when the parameter repetition in Table 4 is set to "OFF", a UE does not assume that a NZP CSI-RS resource(s) in a resource set is transmitted to the same DL spatial domain transmission filter and the same Nrofports in all symbols.),
wherein the at least one CSI-RS resource configuration is associated with the at least one CSI-RS resource within the configuration for the resource set (Figure 6; Par. 0151, 0157, 0163; noted UE receives, from a base station, CSI related configuration information to include at least CSI-RS resource information identified by a CSI-RS resource ID and further includes information regarding the number of CSI-RS ports, and OFDM symbol for the CSI-RS.  The information included in the CSI related configuration information shows the association with the CSI-RS resource.), and
wherein in case that the repetition information is on,
the at least one CSI-RS resource within the resource set is associated with a same number of ports, the same number of ports being 1 or 2 (Par. 0249; noted If the UE receives CSI-ReportConfig in which reportQuantity is set to "cri-RSRP" or "none" and, 
the at least one CSI-RS resource within the resource set is associated with different OFDM symbols (Par. 0241, 0274; noted when repetition is set to "ON" for a CSI-RS resource set, a plurality of CSI-RS resources is repeatedly used via the same Tx beam, and, when repetition is set to "OFF" for the CSI-RS resource set, different CSI-RS resources are transmitted via different Tx beams.  At least one CSI-RS resource in the NZP-CSI-RS-ResourceSet may be transmitted via a different OFDM symbol.); and
the at least one CSI-RS resource within the resource set is associated with a same beam (Par. 0274; noted when repetition is set to "ON" for a CSI-RS resource set, a plurality of CSI-RS resources is repeatedly used via the same Tx beam.); and 
transmit, to the base station, channel state information (CSI) based on the configuration for the resource set (Par. 0178; noted the UE reports the measured CSI to the base station (S630).). 
	Regarding claims 13, 14 and 15, these claims are rejected based on the same grounds presented in the rejections of claims 3, 4 and 5, respectively.
Regarding claim 16, Kang shows a base station (Figure 6 shows a base station performing in part the method shown in Figure 6.) for transmitting a channel state information reference signal (CSI-RS) in a communication system, the base station comprising: 

transmit, to a user equipment (UE), a CSI-RS resource configuration per CSI-RS resource including a CSI-RS resource identifier (Figure 6; Par. 0151, 0157, 0163; noted UE receives, from a base station, CSI related configuration information to include at least CSI-RS resource information identified by a CSI-RS resource ID), information for a number of CSI-RS ports (Par. 0177; In Table 6, a density (D) indicates a density of CSI-RS resources measured in a RE/port/physical resource block (PRB), and nrofPorts indicates the number of antenna ports.), and information for an orthogonal frequency division multiplexing (OFDM) symbol for the CSI-RS (Table 6; Par. 0165, 0235, 0274; noted when the parameter repetition in Table 4 is set to "OFF", a UE does not assume that a NZP CSI-RS resource(s) in a resource set is transmitted to the same DL spatial domain transmission filter and the same Nrofports in all symbols.); 
transmit, to the UE, a configuration for a resource set including a resource set identifier, information for at least one CSI-RS resource within the resource set, and repetition information (Figure 6; Par. 0151, 0157, 0163; noted UE receives, from a base station, CSI related configuration information to include at least CSI-RS resource information identified by a CSI-RS resource ID, CSI resource set list and repetition parameter.), 
wherein a number of the at least one CSI-RS resource is up to a maximum number of CSI-RS resources per resource set (Table 4; noted CSI resource set defined in Table 4 as 1 to maxNrofNZP-CSI-RS-ResourcePerSet.), and 
wherein the repetition information is set as either on or off  (Par. 0463; noted in Table 4, the parameter repetition is a parameter indicative of whether to repeatedly transmit the same 
wherein the at least one CSI-RS resource configuration is associated with the at least one CSI-RS resource within the configuration for the resource set (Figure 6; Par. 0151, 0157, 0163; noted UE receives, from a base station, CSI related configuration information to include at least CSI-RS resource information identified by a CSI-RS resource ID and further includes information regarding the number of CSI-RS ports, and OFDM symbol for the CSI-RS.  The information included in the CSI related configuration information shows the association with the CSI-RS resource.), and
wherein in case that the repetition information is on,
the at least one CSI-RS resource within the resource set is associated with a same number of ports, the same number of ports being 1 or 2 (Par. 0249; noted If the UE receives CSI-ReportConfig in which reportQuantity is set to "cri-RSRP" or "none" and, CSI-ResourceConfig for channel measurement (higher layer parameter "resourcesForChannelMeasurement") does not include higher layer parameter "trs-Info' but includes NZP-CSI-RS-ResourceSet" which is set to higher layer parameter "repetition" (repetition=ON), the UE may be composed of a port of the same number (1-port or 2-port), which includes higher layer parameter "nrofPorts" for all CSI-RS resources in the NZP-CSI-RS-ResourceSet.) 
the at least one CSI-RS resource within the resource set is associated with different OFDM symbols (Par. 0241, 0274; noted when repetition is set to "ON" for a CSI-RS resource set, a plurality of CSI-RS resources is repeatedly used via the same Tx beam, and, when repetition is set to "OFF" for the CSI-RS resource set, different CSI-RS and
the at least one CSI-RS resource within the resource set is associated with a same beam (Par. 0274; noted when repetition is set to "ON" for a CSI-RS resource set, a plurality of CSI-RS resources is repeatedly used via the same Tx beam.); and 
receive, from the UE, channel state information (CSI) based on the configuration for the resource set (Par. 0178; noted the UE reports the measured CSI to the base station (S630).). 
	Regarding claims 18, 19 and 20, these claims are rejected based on the same reasoning as presented in the rejection of claims 8, 9 and 10, respectively.

Allowable Subject Matter
Claims 2, 7, 12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2, 7, 12 and 17 similarly recite the following subject matter: “…wherein the CSI includes an indicator of a selected CSI-RS resource and a power related to the selected CSI-RS resource, in case that the repetition information is set as off.”  Examiner submits that Kang does not teach the claimed subject matter as specifically presented in the above claims.  Examiner submits that the allowability of the above claims is based on an examination wherein the claim limitations listed above were not taken alone but in view of the scope of the claim(s) as a whole including any proceeding and/or preceding claim limitation(s) present within the claims and by their respective dependencies on other claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10999745 B2 - relates to a wireless communication system, and more particularly, to a method and device for transmitting/receiving a wireless signal.
US 20200389255 A1 - relates generally to wireless communication networks, and in particular to a system and method of modulation symbol repetition.
US 20200220583 A1 - relates to a wireless communication system, and more particularly, to a method and an apparatus for determining transmission power for transmitting a demodulation reference signal in a wireless communication system.
US 20200177256 A1 - relates to a wireless communication system, and more particularly, to method for configuring resource for a reference signal for beam management.
US 20200112355 A1 - relates to a wireless communication system and, more particularly, to a method of reporting, by a user equipment, channel state information and an apparatus therefor.
US 20190028913 A1 - relates to a wireless communication system, and more particularly, to a method for transmitting and receiving channel state information.
US 20180102817 A1 - relates to a wireless communication system, and more particularly, to a method for reporting channel state information (CSI) based on a reference signal by a UE.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REDENTOR PASIA/Primary Examiner, Art Unit 2413